MEMORANDUM **
Shantu Natvarlal Shah appeals pro se from the district court’s order dismissing of his action for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Nuclear Info. & Res. Serv. v. United States Dep’t of Transp., 457 F.3d 956, 958 (9th Cir.2006), and we affirm.
To bring an action under 42 U.S.C. § 1983, a plaintiff must sufficiently plead that the defendants have engaged in state action. See Brunette v. Humane Soc’y of Ventura County, 294 F.3d 1205, 1209-10 (9th Cir.2002). The arbitration of the underlying business dispute and enforcement of the arbitration award arose from the operating agreement between the companies of Shah and Patel. See FDIC v. Air Florida Sys., Inc., 822 F.2d 833, 842 n. 9 (9th Cir.1987) (finding private arbitration proceedings do not constitute state action). Shah’s reference to a parking lot easement, the arbitrator’s Oregon State Bar *744membership, and the enforceability of the arbitration agreement are insufficient to demonstrate state action.
We deny Shah’s request to impose sanctions and to strike defendants’ briefs, and we deny defendants’ requests to impose damages and double costs.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.